DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 23.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over HSU 
(U.S. 2005/0090216) in view of Albert (U.S. 5,052,496).
In regards to claim 14, HSU discloses a handheld electric power tool comprising: a drive train assembly (16 and 20) arranged along a longitudinal axis (illustrated in at least fig. 2, from left to right or right to left along the length of the tool) of the tool; a housing (housing 20 and 11 and 12) adapted to receive the drive train assembly (illustrated in at least fig.  2); and a retaining ring (18), wherein the housing comprises a first portion (11) and a second portion (12) adapted to, when assembled, form the housing, which includes an outer surface portion (112 and 122) having a substantially circular cross section (see at least paragraph 24), wherein the retaining ring comprises an inner surface (illustrated in at least fig. 2 and 3 ring 18 as stated in paragraph 24 is mounted around the necks 112 and 122), the inner surface comprising an inner surface portion adapted to cooperate with the outer surface portion such that a radial force is exerted on the first and second housing portions via the retaining ring (as stated in paragraph 24 the ring 18 is mounted around the necks 112 and 122 this arrangement improves the engagement between the half shells) as the inner surface portion and the outer surface are axially displaced with respect to one another (the ring 18 further includes internal threads see at least paragraph 21 for mounting to head 20 as such the threads used for mounted ring 18 displace the ring axially along the length of the tool as installed), thereby urging the first and second housing portions together, and wherein the inner surface of the retaining ring further comprises threads (see at least paragraph 21 and fig. 2, through the use of the threads on ring 18 which connects the ring to head 20, the ring is threaded onto head 20 and towards the neck portions 112 and 122 such that the ring holds the half shells of the housing together such that the combination of the shells is improved as stated in paragraph 24).
HSU does not disclose the housing surface portions being conical, or that the inner surface of the ring is conical which cooperates with the conical surface of the housing. 
Albert teaches a housing (8) having a lip (3) having a bevel (5) the bevel forms the conical section of the housing because the housing is cylindrical, a bevel revolved around a cylinder forms a conical shape, Albert further teaches a ring 1 having a corresponding bevel see at least fig. 3 for cooperating with the bevel 5 of the housing, since the ring 1 is also cylindrical the bevel forms a cylindrical surface of the ring.
It would have been obvious to one having ordinary skill in the art at the time of filling to modify the ring and housing necks of HSU to each include a beveled section interacting with each other to generate a clamping force between the two elements as taught by Albert, see at least col 3 line 6- col 3 line 15. Since HSU teaches that the ring 18 surrounding the housing portions 112 and 122 is for the purpose of pressing the housing halves together one would have been motivated with the teachings of Albert to incorporate the beveled surfaces to improve this clamping function which is desired by both invention, but the interacting bevels of Albert would improve the clamping force exerted on the housing by the ring providing motivation to one of ordinary skill in the art to combine the references in the manner described. 
In regards to claim 15. HSU in view of Albert discloses The power tool according to claim 14, HSU as modified by Albert further discloses wherein the housing has a first end (elements 112 and 122, adjacent head 20) and the conical outer surface portion is formed at the first end, such that the substantially circular cross section of the conical outer surface portion forms a first end opening of the assembled housing (illustrated in fig. 3 the cylindrical housing 11,12 form and opening for connecting to head 20).
In regards to claim 16. HSU in view of Albert discloses The power tool according to claim 15, HSU as modified by Albert further discloses wherein the first end is a distal end of the power tool (illustrated in at least fig. 2 and 3).
In regards to claim 17. HSU in view of Albert discloses The power tool according to claim 15, HSU as modified by Albert further discloses a handle portion (around section 13 as illustrated in at least fig. 2) adapted to be gripped by a user (the user would grip this section so that the user could reach the button 192), wherein the handle portion is arranged adjacent to the conical outer surface portion (illustrated in at least fig. 3).
In regards to claim 18. HSU in view of Albert discloses The power tool according to claim 14, HSU as modified by Albert further discloses wherein the first and second portions of the housing form a first half (11’) and a second half (12’) of the housing, the first half and the second half being defined by a cross section in a plane parallel to a longitudinal centerline of the housing (illustrated in fig. 3 the housing is bisected along the longitudinal axis as such the plane defining the separated housing is parallel to the longitudinal centerline of the housing as illustrated in fig. 3).
In regards to claim 19. HSU as modified by Albert further discloses The power tool according to claim 18, HSU as modified by Albert further discloses further comprising a threaded sleeve (20 as illustrate din at least fig. 2 the outer sleeve section forming a portion of the head 20 includes external thread such that the drive train portions 22 located within the sleeve portion 20 is coupled to the tool) coupled to the drive train assembly, wherein the threaded sleeve comprises threads adapted to cooperate with the threads of the inner surface of the retaining ring (see at least paragraph 21 the ring has inner threads for screwing onto the outer thread of head 20 threads illustrated in fig. 2 and fig. 3).
In regards to claim 20. HSU in view of Albert discloses The power tool according to claim 19, HSU as modified by Albert further discloses wherein the threaded sleeve is adapted to extend at least partly through an end opening of the assembled housing (illustrated in at least fig. 2 the head portion 20 containing threads is at least partly inserted into the end of housing halves 11 and 12 such that it is located radially inward of the housing halves 11 and 12 as least in the location of element 17 see at  least fig. 2).
In regards to claim 21. HSU in view of Albert discloses The power tool according to claim 14, HSU as modified by Albert further discloses at least one of the first and second portions of the housing comprises a pin (illustrated in at least fig. 1 ribs in housing halves 11 and 12 for attaching inner holders 132 to the housings halves 11 and 12) arranged at an inner surface thereof (fig. 1), and wherein the drive train assembly comprises an outer sleeve (132), the outer sleeve comprising a hole (illustrated in at least fig. 1 the slit in portions 132 for attaching to outer housing 11 and 12) adapted to receive the pin, such that a contact pressure between the pin and an edge of the hole can be provided by a relative movement between the assembled housing and the drive train assembly (the clamping force created by movement the housing halves together applies pressure to the sleeve 132 from the housing 11 and 12).
In regards to claim 22. HSU in view of Albert discloses The power tool according to claim 21, HSU as modified by Albert further discloses the relative movement between the assembled housing and the drive train assembly is a relative axial movement provided by a relative rotation of the threaded sleeve and the retaining ring (since the ring 18 serves to apply a clamping force to clamp together  the housing halves 11 and 12 and this clamping is created by the rotation of ring 18 as modified by Albert, the axial movement of the ring provides the clamping movement of the housing acting on the pin and outer sleeve 132.).
In regards to claim 24. HSU in view of Albert discloses A method for assembling the power tool according to claim 14, HSU as modified by Albert further discloses the method comprising: providing the first portion of the housing and arranging the drive train assembly in the first portion; providing the second portion of the housing and arranging the second portion on the first portion, thereby at least partially enclosing the drive train assembly (illustrated by exploded view fig. 1); and providing the retaining ring and effecting an axial displacement between the retaining ring and the assembled housing (as disclosed in paragraphs 21, 24 the ring 18 is threaded onto the external threads of element 20 and over the housing portions 112 and 122) providing the radial force between first and second portions of the housing urging the first and second housing portion together (as stated in paragraph 24 the ring is mounted around necks 112 and 122 such that the combination of the half shells is improved, i.e. they ring improves holding the housing together).
In regards to claim 25. HSU in view of Albert discloses The method according to claim 24, HSU as modified by Albert further discloses providing a threaded sleeve (outside of portion 20 and sleeve 17) coupled to the drive train assembly and effecting an axial displacement between the drive train assembly and the housing by relative rotation between the retaining ring and the threaded sleeve (the ring 18 and sleeves 17 and 20 are threaded onto each other to connect the drive train assembly head 20 with the internal drive train portions 16 located within the housing 10 by adjoining by an axial relative movement the head 20 and the housing 10 as such a portion of the drive train assembly and the housing are axial displaced relative to each other during assembly).
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not distinctly disclose a pin on an inner surface of a housing, such that a contact pressure between the pin and an edge of the hole can be provided by a relative movement between the assembled housing and the drive train assembly such that the pin creates and electrical connection to ground through the container with the sleeve of the drive train assembly. The prior art Nett U.S. 5149230 does disclose a housing pin and inner sleeve for the purpose of grounding see at least fig. 8. And fig. 9 at least elements 44. However, the prior art does not disclose the axial movement creating the contact needed for grounding. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731       

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731